Citation Nr: 1116608	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-28 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for squamous cell carcinoma (claimed as skin cancer).

3.  Entitlement to service connection for conjunctivitis of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which adjudicated the issues on appeal.

The Veteran testified at a videoconference hearing held before the Board in June 2009.  Thereafter, in September 2009, the Board denied claims for service connection for hearing loss, tinnitus, and human immunodeficiency virus (HIV), and remanded claims involving service connection for hepatitis B, conjunctivitis of the right eye, and squamous cell carcinoma for further development and adjudication.  This development having been completed, the remanded issues have been returned to the Board for further review. 


FINDINGS OF FACT

1.  It is just as likely as not that the Veteran contracted hepatitis B in service due to an injection and unprotected sexual activity. 

2.  The Veteran served in the Republic of Vietnam during the Vietnam era.

3.  The Veteran was diagnosed with squamous cell carcinoma approximately 30 years after his separation from active duty, which is not included in the list of presumptive diseases for Veterans exposed to Agent Orange.

4.  It is just as likely as not that the Veteran's  squamous cell carcinoma as a result of sun exposure and/or Agent Orange in service. 

5.  The Veteran was treated for conjunctivitis in his right eye in service, but this condition apparently resolved with no current residual disability.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, hepatitis B was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Resolving all reasonable doubt in his favor, squamous cell carcinoma was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Service connection for conjunctivitis of the right eye was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Since the Board is granting service connection for hepatitis B and squamous cell carcinoma, a discussion of the duties under the VCAA is not needed for these claims.  Rather, the VCAA only applies to the claim for service connection for conjunctivitis of the right eye.  That being said, the Veteran was notified of these provisions is a November 2006 letter.  The letter notified the Veteran of the evidence and information necessary to substantiate his claim, and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  And since the Board finds that the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he and his representative have identified as potentially relevant.  In addition, he was afforded a VA examination to determine the nature and etiology of any eye disorder found to be present.  See 38 U.S.C.A.    § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  That examination was obtained pursuant to the Board's September 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA or Court.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Service Connection for Hepatitis B

The Veteran claims that he contracted hepatitis B while on active duty as a result of blood exposure from other soldiers due to injections of gamma globulin.  For the reasons set forth below, the Board will resolve all reasonable doubt in his favor and grant the claim.

The Veteran's service treatment records (STRs) make no reference to hepatitis B.  Indeed, the record shows that he was not diagnosed with hepatitis B until April 2001.  Such a lengthy period between service and the onset of disability generally provides evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  However, the Board recognizes that hepatitis B has a significant latency period, often going undetected until many years after exposure.  

Medical evidence also supports the notion that the Veteran contracted hepatitis B in service.  In an October 2008 email, D.G., M.D., stated that "Hepatitis B can be service related from needle injection and blood transfusions, and from unprotected sexual contact."  This opinion does not relate the Veteran's hepatitis B to service, but lists three risk factors for hepatitis B, two of which the Veteran had in service - an injection and sexual activity.  As a result, the Board remanded the claim to obtain a medical opinion to determine the likelihood that he contracted hepatitis B in service.  

A February 2010 VA examination report list a diagnosis of hepatitis B.  The examiner, after reviewing the claims file and interviewing the Veteran, listed the Veteran's risk factors as blood exposure during service, as well as high risk sexual practices both during and after service.  The Veteran was noted to have had an immunoglobulin injection for hepatitis A in 1966.  The examiner stated that the question of whether hepatitis B came from gamma globulin shots in service could not be resolved without resort to mere speculation.  The examiner explained that the Veteran had multiple risks for hepatitis B.  It was also explained that hepatitis B could be efficiently transmitted by percutaneous or mucous membrane exposure to infected blood or body fluids that contain blood, which could be through direct blood exposure or sexual practices.  The Veteran was noted to have both exposure to blood and high risk sexual practices while in service, and exposure to high risk sexual practices after service.  The examiner thus concluded that it is simply impossible to determine when and which risk factor caused the Veteran's hepatitis B.  

In a July 2010 addendum report, another VA examiner indicated that the Veteran's claims file had been reviewed, including the February 2010 report.  The examiner then stated that, upon reviewing the claims file and the Veteran's medical history, she concurred with the previous examiner that it would be mere speculation to state the causation of the Veteran's hepatitis B infection.  The examiner explained that, while gamma globulin could have led to his hepatitis B infection, certainly the Veteran's engaging in high risk activity could have resulted in this infection as well.  

These two medical opinions are inconclusive as to whether the Veteran's hepatitis B was incurred in service.  The Court has held that inconclusive opinions as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported nexus.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  However, the Federal Circuit also stated that the remainder of the report must be considered as evidence of whether the disability was incurred in service.  Id. 

While these two VA opinions are inconclusive concerning the etiology of the Veteran's hepatitis B, they both clearly indicate that the Veteran had two significant risk factors in service: gamma globulin shots and unprotected sexual contact.  The February 2010 examiner also appears to relate the Veteran's hepatitis B to high risk sexual activity, as opposed to gamma globulin injections, but fails to discern the likelihood that it was from in-service as opposed to post-service sexual contact.  So regardless of the VA examiners' inability to provide a definitive opinion, the fact that the Veteran experienced two risk factors for hepatitis B in service means that the evidence is in relative equipoise, i.e., about evenly balanced for and against his claim, concerning the issue of whether he contracted hepatitis B in service.

In these situations, the Veteran is given the benefit of the doubt.  See Alemany, 9 Vet. App. at 519 (1996) (indicating an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology).  Consequently, the Board finds that the Veteran's hepatitis B was incurred in service.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  In conclusion, service connection for hepatitis B is warranted.

IV.  Service Connection for Squamous Cell Carcinoma

The record shows that the Veteran was diagnosed with squamous cell carcinoma of the right hand and neck in 1998, over 30 years after his separation from active duty.  He claims that this condition developed as a result of having been exposed to Agent Orange while serving in Vietnam.  Again, after carefully reviewing the evidence of record, the Board will resolve all reasonable doubt in his favor and grant the claim.

The Board notes that there are specific provisions which provide service connection on a presumptive basis for Veterans exposure to Agent Orange in service.  In particular, any Veteran who, during active service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, such as the dioxin in Agent Orange, unless there is affirmative evidence establishing that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In other words, a medical opinion concerning the nexus element is not required if the Veteran was exposed to Agent Orange and has a current disease listed at 38 C.F.R. § 3.309(e).

The record shows that the Veteran served in the Republic of Vietnam during the Vietnam era, thereby confirming that he was exposed to Agent Orange in service.  However, the presumptive provisions concerning Agent Orange do not apply since squamous cell carcinoma is not included in the list of presumptive diseases.  See 38 C.F.R. § 3.309(e).  

Nevertheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation).  And in this case the evidence is in relative equipoise concerning the issue of whether his squamous cell carcinoma is directly related to service.

As noted, the Veteran was not diagnosed with squamous cell carcinoma until over 30 years after the conclusion of his military service.  See Maxson, 230 F.3d at 1333. (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  But as with hepatitis B, there is also a significant latency period for skin cancer, meaning that it often goes undetected for many years.  

Medical opinions also suggest that the Veteran's skin cancer may be directly related to sun exposure and/or Agent Orange exposure in service.  In the October 2008 email, Dr. D.G. states that "It is also likely that squamous cell carcinoma is service related from exposure to ultra violate light and to agent orange."  The problem with this opinion is that Dr. D.G. offered no supporting rationale.  Therefore, while Dr. D.G. is competent, the lack of any supporting rationale limits the probative value of his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding most of the probative value of a medical opinion comes from its reasoning).  See also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)). 

As a result of this opinion, the Veteran was afforded a VA examination in February 2010 to determine the likelihood that his skin cancer is related to service, to include Agent Orange exposure therein.  The examiner reviewed the claims file, noting that squamous cell carcinoma to the right hand and left neck was first diagnosed in November 1998.  The examiner stated that it was less likely as not (less than 50/50 probability) that his squamous cell carcinoma was caused by or a result of Agent Orange exposure.  The examiner pointed out that the Veteran had multiple risk factors for the development of squamous cell carcinoma, including exposure to the sun both as a child and as a truck driver, Agent Orange exposure, and HIV.  The examiner stated that it was impossible to determine which risk factor played the most important role in the development of the squamous cell carcinoma.  

This opinion is inconsistent in that the examiner states it is unlikely that the Veteran's squamous cell carcinoma is related to Agent Orange exposure, but then lists Agent Orange as one of three risk factors for developing squamous cell carcinoma.  The examiner also fails to address whether sun exposure in service could have contributed to the condition.  As a result, another VA examiner provided an addendum opinion in July 2010 after reviewing the claims file.  

This examiner agreed with the February 2010 examiner that it is less likely as not that the squamous cell carcinoma is directly related to the Veteran's exposure to Agent Orange in service.  The examiner stated that, in the Institute of Medicine's latest report on Agent Orange associated skin disorders, skin cancer was listed in the category of "Inadequate/insufficient evidence to determine whether an association exists."  However, this examiner also failed to address whether sun exposure in service could have contributed to the condition, as indicated by Dr. D.G. 

Based on the foregoing, the evidence is inconclusive as to whether the Veteran's squamous cell carcinoma is related to Agent Orange exposure.  Dr. D.G.'s opinion is of limited probative value since he offered no supporting rationale.  And while the July 2010 VA opinion appears to provide supporting rationale, the study by the Institute of Medicine, which is the sole basis of the VA opinion, appears somewhat speculative.  See Warren, Sklar, Bloom, and Fagan, all supra.  In any event, even assuming for the sake of argument that the Veteran's squamous cell carcinoma is not related to Agent Orange exposure, the fact remains that Dr. D.G. also attributed this condition to sun exposure during service.  And although the probative value of Dr. D.G.'s opinion is limited, it has not been contradicted by any other medical evidence. 

In light of these findings, the Board concludes that the evidence is in relative equipoise, i.e., about evenly balanced for and against his claim, concerning the issue of whether the Veteran's squamous cell carcinoma is related to service.  See Alemany, 9 Vet. App. at 519 (1996).  As such, the Board will resolve all reasonable doubt in his favor and grant service connection for squamous cell carcinoma.  See Ashley, 6 Vet. App. at 59, citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).

V.  Service Connection for Conjunctivitis of the Right Eye

In September 2006 the Veteran filed a claim for service connection for an eye condition.  The disability was eventually identified as conjunctivitis of the right eye, since the Veteran was treated for this condition while on active duty.  For the following reasons, however, the Board finds that the preponderance of the evidence is against the Veteran's claim. 

The Veteran's STRs shows that he was treated for conjunctivitis of the right eye on January 19, 1966.  This condition was also noted during a separation physical examination performed on January 27, 1966.   The Veteran now claims that he has experienced continuous symptoms of conjunctivitis in his right eye since his initial treatment in 1966.  However, the most probative evidence indicates that there is no current evidence of conjunctivitis, and that his recently diagnosed eye disorders are not related to service.  

The only post-service reference to conjunctivitis is a November 2004 medical record from the Veteran's employer showing treatment for eye pain.  The clinician diagnosed the Veteran with "probable mild conjunctivitis."  This diagnosis suggests but does not confirm that he had conjunctivitis in November 2004.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).  

Also, because the November 2004 report is the only post-service reference to conjunctivitis, with no mention of this condition since, the condition apparently resolved approximately two years prior to the date he filed his claim for service connection in September 2006.  This is significant because service connection is only available for a current disability, meaning at the time a claim is filed, and not for a past disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  In short, service connection for conjunctivitis of the right eye must be denied in the absence of a current disability.

Since the Veteran filed his claim, other eye disorders have been diagnosed but have not been linked by competent medical evidence to service.  The Veteran was afforded a VA examination in February 2010 to determine the nature and etiology of any eye disorders.  The examiner noted that the Veteran has HIV without ocular manifestations, as well as blepharitis.  The Veteran reported that his eyes were often manifested by a burning or stinging sensation, as well as floaters.  A physical examination revealed no evidence of any abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss or eyebrow loss.  Visual testing shows that presbyopia was present.  The examiner thus diagnosed the Veteran with meibomian gland dysfunction (blepharitis) and vitreous floaters.  After reviewing the claims file, the examiner commented that the Veteran's blepharitis was not caused by or a result of conjunctivitis while in service, and that chronic blepharitis in both eyes was not service related.  The examiner explained that this opinion was based on clinical experience and expertise.  The examiner, in July 2010, added an addendum stating that the Veteran's claims file was reviewed and that the opinion remains the same.  

Since this opinion was based on a review of the pertinent medical history and was supported by rationale, its provides compelling evidence against the Veteran's claim for service connection for conjunctivitis of the right eye.  See Nieves-Rodriguez, 22 Vet. App at 304.  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  Also, no medical evidence contradicts this opinion.

The Board has also considered the Veteran's lay testimony in support of his claim that he has continuously experienced eye problems since his initial treatment for conjunctivitis in service.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing eye pain and other symptoms since service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran is not competent to attribute these symptoms to a clinical diagnosis, such as conjunctivitis.  Espiritu, 2 Vet. App. at 495.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno, 6 Vet. App. at 465.

But even assuming for the sake of argument that he is competent, the Board retains the discretion to weigh the evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  So the Veteran's assertions of having experienced continuous eye symptoms since service, even if competent, must be evaluated in light of the other evidence in the claims file.  Layno, 6 Vet. App. at 469.  And in this case the Board places greater probative value on the VA examiner's opinion that the Veteran's current eye disorders are unrelated to service.  The Board also notes that the 38-year period between the Veteran's separation from active duty in January 1966 and the first documented post-service eye problems in November 2004 provide additional evidence against the claim.  Buchanan, 451 F.3d at 1336 (Fed. Cir. 2006) (the Board properly determined that lay recollections of medical problems some 20 years after the Veteran's separation from service have only slight probative value, since the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay statements). 

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for conjunctivitis of the right eye.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim must be denied.


ORDER

Service connection for hepatitis B is granted.

Service connection for squamous cell carcinoma is granted

Service connection for a conjunctivitis of the right eye is denied.




____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


